No. 04-01-00824-CR
Richard R. GRUBBS,
Appellant
v.
The STATE of Texas,
Appellee

From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CR-1019
Honorable Raymond Angelini, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
 Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	February 28, 2002
DISMISSED FOR LACK OF JURISDICTION
	Richard R. Grubbs pled guilty to capital murder in exchange for the State's agreement not
to seek the death penalty. The trial court found Grubbs guilty and sentenced him to life in prison in
accordance with the terms of his plea bargain agreement. Grubbs filed a general notice of appeal
from the trial court's judgment.
	To invoke the court's jurisdiction over this appeal, Rule 25.2(b)(3) of the Texas Rules of
Appellate Procedure requires that the notice of appeal state the appeal is from a jurisdictional defect,
the substance of the appeal was raised by written motion and ruled on before trial, or the trial court
granted permission to appeal. Tex. R. App. P. 25.2(b)(3); Young v. State, 8 S.W.3d 656, 666-67 (Tex.
Crim. App. 2000); see State v. Riewe, 13 S.W.3d 408 (Tex. Crim. App. 2000). Appellant's general
notice of appeal did not meet any of these conditions.
	Because Grubbs's general notice of appeal did not comply with Rule 25.2(b)(3), this court
does not have jurisdiction over the appeal. See White v. State, 61 S.W.3d 424 (Tex. Crim. App.
2001); Cooper v. State, 45 S.W.3d 77 (Tex. Crim. App. 2001). We therefore dismiss the appeal for
lack of jurisdiction.
							PER CURIAM
Do not publish